UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4710


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUAN JOSE JAIMES GARCIA,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.         Martin K.
Reidinger, District Judge. (2:11-cr-00023-MR-DLH-2)


Submitted:   May 13, 2013                     Decided:   June 6, 2013


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


William D. Auman, AUMAN      LAW OFFICES, Asheville, North Carolina,
for Appellant.   William     Michael Miller, Assistant United States
Attorney,   Charlotte,      North   Carolina;  Amy   Elizabeth  Ray,
Assistant United States     Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Juan   Jose    Jaimes   Garcia    appeals   his    conviction       and

sentence of 135 months of imprisonment following his guilty plea

to      conspiracy      to     possess       with   intent       to     distribute

methamphetamine, in violation of 21 U.S.C. § 846 (2006).                      Garcia

challenges the district court’s enhancement of his offense level

under    U.S.    Sentencing     Guidelines      Manual    § 3B1.1      (2011)     and

argues that his due process rights were violated by the fact

that his Guidelines range and sentence were not determined in

conjunction with the entry of his plea.                   The Government has

moved    to   dismiss    the    appeal   pursuant    to    the    terms      of   the

appellate waiver contained in Garcia’s plea agreement.                      We grant

the Government’s motion in part, dismiss Garcia’s appeal of his

sentence, and affirm Garcia’s conviction.

              Pursuant to a plea agreement, a defendant may waive

his appellate rights under 18 U.S.C. § 3742 (2006).                           United

States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010).                       A valid

waiver will preclude appeal of a given issue if the issue is

within the scope of the waiver.                United States v. Blick, 408
F.3d 162, 168 (4th Cir. 2005).                 The validity of an appellate

waiver is a question of law that we review de novo.                   Id.

              “The validity of an appeal waiver depends on whether

the defendant knowingly and intelligently agreed to waive the

right to appeal.” Id. at 169.                This determination, often made

                                         2
based on the sufficiency of the plea colloquy and whether the

district court questioned the defendant about the appeal waiver,

ultimately      turns     on       an    evaluation     of    the        totality        of    the

circumstances.          Id.        These circumstances include all of “the

particular      facts        and    circumstances         surrounding            [the]        case,

including      the     background,          experience,           and    conduct     of        the

accused.”      Id.     (internal quotation marks omitted).

              Here, the court fully complied with Fed. R. Crim. P.

11 when accepting Garcia’s plea and expressly confirmed that

Garcia understood the impact his appellate waiver would have on

his right to contest his conviction and sentence.                            Garcia argues

that    his    waiver     is       invalid      because      he    expressed        momentary

confusion and needed to confer with counsel at several points

during his Rule 11 hearing.                  Because, however, Garcia confirmed

that each of his brief conferences with counsel dispelled any

misunderstanding, we find that Garcia’s plea was knowing and

voluntary and that his waiver is enforceable.

              The    waiver’s           broad   language      relinquishes           Garcia’s

right    to    appeal        his    conviction        and     sentence,          subject        to

exceptions not applicable here.                      Accordingly, the majority of

Garcia’s      claims    on    appeal       fall     within   its        scope;    those       that

arguably do not are unavailing.

              First,    we     construe         Garcia’s      due       process     claim       as

questioning the knowing and voluntary nature of his plea, which

                                                3
brings it outside the scope of his appellate waiver.                                A guilty

plea is not rendered invalid by the fact that a defendant’s

exact    sentence         or    Guidelines       range      remains     indeterminate        and

unknown to him when he enters his plea.                            See United States v.

Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995); United States v.

DeFusco, 949 F.2d 114, 118-19 (4th Cir. 1991) (collecting cases

and    explaining         that    there    is     no    requirement       that   the       court

determine and inform the defendant of the applicable Guidelines

range before accepting his guilty plea); see also United States

v. Ruiz, 536 U.S. 622, 630 (2002) (the Constitution does not

require that a defendant be apprised with exacting specificity

of the consequences of his guilty plea).                          Because Garcia has not

produced authority supporting his contrary position, he fails to

show error in the acceptance of his plea.                               United States v.

Martinez, 277 F.3d 517, 524-25 (4th Cir. 2002).

               To    the       extent   that     Garcia     challenges     his      sentence,

either    on        due    process       grounds       or    on   the    basis      that     his

Guidelines range was improperly calculated, such arguments are

clearly barred by the waiver.                    United States v. Thornsbury, 670
F.3d 532,    537-40         (4th     Cir.),    cert.      denied,     133   S.    Ct.     196

(2012).        Garcia does not contend otherwise, and we therefore

grant the Government’s motion to dismiss Garcia’s appeal of his

sentence.



                                                 4
              Accordingly, we grant in part the Government’s motion

to dismiss, dismiss Garcia’s appeal of his sentence, and affirm

Garcia’s conviction.         We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.

                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                       5